Case 3:21-cv-00641-JCS Document 1-2 Filed 01/27/21 Page 1 of 3




  Exhibit 2
1/26/2021                                  Case 3:21-cv-00641-JCS
                                                Search Data Security Breaches Document          1-2- Department
                                                                              | State of California    Filed 01/27/21           Page
                                                                                                                of Justice - Office of the2Attorney
                                                                                                                                             of 3 General
   State of California Department of Justice


                     XAVIER BECERRA
                     Attorney General


     Search Data Security Breaches
       Home      / Privacy      / Search Data Security Breaches



     California law requires a business or state agency to notify any California resident whose unencrypted personal
     information, as de ned, was acquired, or reasonably believed to have been acquired, by an unauthorized person.

     (You can read the law here: California Civil Code s. 1798.29(a) for state agencies and California Civ. Code s. 1798.82(a)
     for businesses).


     The law also requires that a sample copy of a breach notice sent to more than 500 California residents must be
     provided to the California Attorney General. Below is a list of those sample breach notices. (Note that in some cases
     the organization that sent the notice is not the one that experienced the breach. For example, a bank may notify of a

     credit card number breach that occurred not at the bank, but at a merchant.)


     You can search by the name of the organization that sent the notice, or simply scroll through the list. To read a notice,

     click on the name of the organization in the list. Then click on the link titled "Sample Noti cation."

     Organization Name:                                     Date of Breach Range:


https://oag.ca.gov/privacy/databreach/list?field_sb24_org_name_value=paysafe&field_sb24_breach_date_value%5Bmin%5D%5Bdate%5D=&field_sb24_breach_date_value%5Bmax%5D%5Bdate%5D=   1/2
1/26/2021                                  Case 3:21-cv-00641-JCS
                                                Search Data Security Breaches Document          1-2- Department
                                                                              | State of California    Filed 01/27/21           Page
                                                                                                                of Justice - Office of the3Attorney
                                                                                                                                             of 3 General

       paysafe

                                                                                                           Search              Clear


      Organization Name                                                         Date(s) of Breach                                            Reported Date 

      Paysafe Group Holdings Limited                                            05/13/2018, 11/24/2020                                       12/16/2020




                          O ce of the Attorney General          Accessibility      Privacy Policy       Conditions of Use        Disclaimer        © 2021 DOJ




https://oag.ca.gov/privacy/databreach/list?field_sb24_org_name_value=paysafe&field_sb24_breach_date_value%5Bmin%5D%5Bdate%5D=&field_sb24_breach_date_value%5Bmax%5D%5Bdate%5D=   2/2
